Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00585-CR

                                       Carlos Santos HUERTA,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR4979
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 24, 2014

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed the sentence January 24, 2014. Appellant did not file a motion for

new trial. Because appellant did not file a timely motion for new trial, the deadline for filing the

notice of appeal was February 24, 2014. See TEX. R. APP. P. 26.2(a)(1); see also TEX. R. APP. P.

4.1(a). A notice of appeal was not filed until July 1, 2014, and appellant did not timely file a

motion for extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3.

           On August 15, 2014, we ordered appellant to file a written response showing cause why

the appeal should not be dismissed for want of jurisdiction. In that same order, we noted that
                                                                                                       04-14-00585-CR


appellant entered into a plea bargain with the State, pursuant to which he pled nolo contendere to

the offense of indecency with a child by contact. The trial court imposed sentence in accordance

with the plea and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). We advised appellant that it appeared he did not

have a right to appeal and gave notice the appeal might also be dismissed pursuant to Rule 25.2(d)

if an amended certification showing appellant has the right to appeal was not made part of the

record. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21408347 (July 2, 2013,

pet. ref’d) (not designated for publication).

           Although appellant’s appointed counsel filed a response in which he noted his agreement

with our Rule 25.2 analysis, he did not respond to our order with regard to the untimeliness of the

notice of appeal.

           Because the notice of appeal was not timely filed, and no timely motion for extension of

time was filed, we lack jurisdiction to entertain the appeal. See Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim.

App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions). Accordingly, we

dismiss the appeal for want of jurisdiction. 1


                                                             PER CURIAM

DO NOT PUBLISH




1
    We could also dismiss the appeal pursuant to Rule 25.2(d), but given we lack jurisdiction, we dismiss on this basis.

                                                           -2-